DETAILED ACTION
This Action is in response to Panel Decision from Pre-Appeal brief filed on 11/22/2021. Claims 44-58 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 44-58 are allowed.
Regarding to claim 43, 44, 49, 50 and 55, the best prior art found during the prosecution of the application, EDGE World Intellectual Property Organization (WIPO) International Publication Application No.:( WO 2008/006055 A2) hereinafter referred as EDGE, in view of Lundstrom US Patent Application No.:( US 2002/0191597 A1) hereinafter referred as Lundstrom. EDGE teaches  the controller/processor and one memory for each entity. The transmitter/receiver (TMTR/RCVR) for UE 110, one transmitter/receiver for access network, and one communication unit for each network entity. The registration also allows a verified UE identity and/or a verified call back number to be obtained for UE. PSAP  may use the verified call back number to call back UE in case the call is dropped, due to temporary loss of radio contact or movement of the user to another network. Without authentication, fraud and spoofing may be possible, and it may not be possible to confidently and correctly identify UE. Without a verified call back number, it may not be possible to call back UE. Thus, it may be desirable to perform registration. However, the emergency call may be delayed while waiting for registration to complete.  The UE may start call establishment in parallel with registration by sending a SIP INVITE message to P-CSCF. The SIP INVITE message may include an indication of an emergency call, an indication that registration is pending, an indication of an anonymous emergency call request, unverified identification information for UE and /or  location information for UE. An anonymous emergency call is an emergency call in which the identity of the caller is not known. Lundstrom teaches a bearer for IP data it is ignorant of the nature of the data. The GPRS network does not know that data which it is transporting relates to SIP signaling and/or a multimedia call. Furthermore, there is nothing in IP data received by the IMSS to identify explicitly the GPRS network connection used to convey the data to the IMSS the specification of a generic mechanism for this purpose would not be possible given the broad application of IP. It is true that the IP packet carrying the SIP INVITE message 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642